In a negligence action to recover damages for personal injuries, medical expenses and loss of services, plaintiffs appeal from an order of the Supreme Court, Kings County, dated May 22, 1961, which denied their application for a preference in trial pursuant to rule 9 of the Kings County Supreme Court Rules. Order reversed, with $10 costs and disbursements, and plaintiffs’ application for a preference granted. In our opinion, on the basis of the undisputed facts in the record a preference in trial is warranted under the rule. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.